        Case 1:19-cv-10520-VEC-OTW Document 18 Filed 12/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                   :
OTTO A. VERNON,                                                    :   ORDER
                             Plaintiff,                            :
                                                                   :
                   -against-                                       :   19-CV-10520 (VEC) (OTW)
                                                                   :
COMMISSIONER OF SOCIAL SECURITY,                                   :
                                                                   :
                             Defendant.                            :
                                                                   :
---------------------------------------------------------------X

ONA T. WANG, United States Magistrate Judge:

         On October 20, 2020, I entered an order extending the pro se Plaintiff’s time to respond

to the Commissioner’s Motion for Judgment on the Pleadings (ECF 14) to November 20, 2020.

(ECF 16). On November 7, 2020, the pro se Plaintiff updated his address with the Court. (ECF 17

(entered November 19, 2020)).

         In order to ensure that Plaintiff has received the recent filings and orders, Plaintiff’s

time to respond to the Commissioner’s Motion is hereby extended to January 7, 2020. Failure

to timely file a response may result in the Court considering the Commissioner’s motion to be

unopposed. The Commissioner may file a reply within 14 days of service of Plaintiff’s response.

         The Clerk of Court is respectfully requested to mail a copy of this Order, the Docket

Sheet, and ECF 14-16 to the pro se Plaintiff.


         SO ORDERED.

                                                                       s/ Ona T. Wang
Dated: December 7, 2020                                                           Ona T. Wang
       New York, New York                                                United States Magistrate Judge
